            Case 1:20-cv-04336-MKV Document 23 Filed 10/06/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CLARKSON RECOVERY CORP.,

                 Plaintiff,                                       20 Civ. 4336 (MKV)

        v.

 BOLEK RYZINSKI and LUKAS MACNIAK,

                  Defendants.



  DECLARATION OF CHRISTOPHER B. HARWOOD IN SUPPORT OF PLAINTIFF
     CLARKSON RECOVERY CORP.’S MOTIONS FOR JUDGMENT ON THE
       PLEADINGS AND TO DISMISS DEFENDANTS’ COUNTERCLAIM

       CHRISTOPHER B. HARWOOD, pursuant to 28 U.S.C. § 1746, hereby declares:

       1.       I am a member of the Bar of this Court, a principal of the law firm of Morvillo

Abramowitz Grand Iason & Anello P.C., and counsel for Plaintiff Clarkson Recovery Corp.

(“Plaintiff”) in the above-captioned action. I respectfully submit this declaration in support of

Plaintiff’s motion for judgment on the pleadings and to dismiss Defendants’ counterclaim.

       2.       Attached as Exhibit 1 is a true and correct copy of the Guaranty executed by the

parties on April 10, 2019.

       3.       Attached as Exhibit 2 are true and correct copies of invoices that ABR Builders,

LLC (“ABR”) submitted to 39 Clarkson Associates LLC (“39 Clarkson”) from 2017-2018 for

work on the construction project at 39 Clarkson Street, New York, NY.

       4.       Attached as Exhibit 3 is a true and correct copy of an account statement, as well

as images of checks, showing 39 Clarkson’s payments to ABR in response to the invoices ABR

submitted to 39 Clarkson (as reflected in Exhibit 2).
             Case 1:20-cv-04336-MKV Document 23 Filed 10/06/20 Page 2 of 3




        5.       Attached as Exhibit 4 are true and correct copies of images of text messages

exchanged between 39 Clarkson’s principal and Defendant Macniak on December 19 and 20,

2018.

        6.       Attached as Exhibit 5 is a true and correct copy of a check in the amount of

$500,000 paid from LTN Capital Group, Inc. to ABR dated December 20, 2018.

        7.       Attached as Exhibit 6 is a true and correct copy of an email exchange between

Defendant Macniak and 39 Clarkson’s principal dated March 11 and 12, 2019.

        8.       Attached as Exhibit 7 is a true and correct copy of an email from Defendant

Macniak to 39 Clarkson’s principal dated May 6, 2019.

        9.       Attached as Exhibit 8 is a true and correct copy of an email from Defendant

Ryzinski to 39 Clarkson’s principal dated January 16, 2020.

        10.      Attached as Exhibit 9 is a true and correct copy of the New York State

Department of State Division of Corporations Entity Information listing for Clarkson Associates

LLC, reflecting that Clarkson Associates LLC also goes by the name 39 Clarkson Associates

LLC.

        11.      Attached as Exhibit 10 is a true and correct copy of the Agreement for

Assignment and Assumption of Guaranty and Claims between Clarkson Associates LLC (i.e., 39

Clarkson) and LTN Capital Group, Inc. dated May 29, 2019.

        12.      Attached as Exhibit 11 is a true and correct copy of the Agreement for

Assignment and Assumption of Guaranty and Claims between LTN Capital Group, Inc. and

Plaintiff dated January 8, 2020.
         Case 1:20-cv-04336-MKV Document 23 Filed 10/06/20 Page 3 of 3




       13.     Attached as Exhibit 12 is a true and correct copy of a demand letter sent by

Plaintiff to Defendants Ryzinski and Macniak dated January 17, 2020.



I declare under penalty of perjury that the foregoing is true and correct.

Executed on October 6, 2020 in New York, New York.




                                                                      /s/ Christopher B. Harwood
                                                                     Christopher B. Harwood
